NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



ALBERTO JOSE                             )
GONALEZ-VELAZQUEZ,                       )
                                         )
             Appellant,                  )
                                         )
v.                                       )         Case No. 2D18-1044
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 27, 2019.

Appeal from the Circuit Court for
Hillsborough County; Laura E. Ward,
Judge.

Howard L. Dimmig, II, Public
Defender, and Timothy J. Ferreri,
Assistant Public Defender, Bartow, for
Appellant.


PER CURIAM.


             Affirmed.


CASANUEVA, MORRIS, and ATKINSON, JJ., Concur.